December 28, 2012




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                 CARLOS HERNANDEZ-MUNOZ, Appellant

NO. 14-11-00730-CR                    V.
NO. 14-11-00828-CR
                      THE STATE OF TEXAS, Appellee



                     ________________________________

     These causes were heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.